ITEMID: 001-103383
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF DOLGOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 3;Violation of Art. 5-1
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 5. The applicant was born in 1974 and is now serving his sentence in the Tula Region.
6. At about 11.30 a.m. on 10 April 2003 the cashier desk of the Petelino psychiatric hospital in the Tula Region was robbed by three men armed with a submachine gun and a sawn-off shotgun. Two police patrols arrived at the scene less than five minutes later.
7. The police officers who apprehended the applicant described the events in the following manner. Officer B. stated, in particular (his statement to the investigator is dated 17 June 2003):
“I saw three men cross the motorway and disappear behind the forest shelter belt... I started running across the forest to intercept the criminals. At that moment I heard a burst of submachine gun fire. As I emerged out of the forest, I saw two men in front of me who later turned out to be K. and [the applicant]. K. wore light-blue jeans and a dark jacket, and [the applicant] wore dark tracksuit bottoms. K. carried a Kalashnikov submachine gun with no butt, and [the applicant] had a sawn-off rifle ... I told the criminals to freeze, drop the guns and offer no resistance. K. and [the applicant] ... crossed the motorway. Then I shot a few rounds in burst mode in the direction of the criminals but above their heads and told them again to freeze. [The applicant] fell on the roadside, and the rifle flew out of his hands ... K. turned around, saw the police car and fired several shots in its direction. Then he slipped and fell. I ran up to him, pointed my gun at him and told him to stop resistance and drop the weapon. The muzzle of his submachine gun was pointed at my face, so I kicked the gun out of his hand and used physical force on him in accordance with section 12 of the Police Act ... During that time, [Officer M.] was trying to tie up [the applicant] because he was trying to get up and run away ... During the arrest we had to use physical force on K., [the applicant], and Sh. because they actively resisted us. As a result, they sustained injuries but I cannot say what injuries and where because they were covered in mud.”
8. Officer M., in his statement to the investigator made on 11 April 2003, testified as follows:
“Three men were running some seventy metres ahead of us... One of them – the one who was a bit taller, in light-blue jeans and black jacket – turned to us and fired a burst from his submachine gun in our direction ... [Officer B.] fired two shots at the running men ... The men had already crossed to the roadside in the direction of Novomoskovsk ... but the man in tracksuit bottoms fell on the roadside and covered his head with his hands. The man in blue jeans and black jacket fired a burst at the police car and started going down towards the forest but slipped and fell on his back ... He pointed his submachine gun at [Officer B.] who, in turned, pointed his gun at him and told him to drop the weapon. Meanwhile, I ran up to the second man who had fallen on the ground, covered his head with his hands and pushed away his sawn-off rifle ... and I told [Officer S.] to cuff his hands which he did. I ran up to [Officer B.] and told the man in blue jeans to throw the gun away. The man reclined on his back and put the gun aside. I kicked it away and, using martial arts, bent his arm behind his back, led him away and put him on the ground where handcuffs were applied to him ...”
9. On the same day Officer S. testified in the same vein:
“... the man in tracksuit bottoms fell on the roadside and covered his head with his hands... [Officer M.] and I ran up to the second man who had fallen on the ground and covered his head; [Officer M.] kicked aside the sawn-off rifle and told me to use handcuffs on him which I did ...”
10. It appears from Officer Shch.'s statement of 15 July 2003 that he did not take part in the applicant's arrest:
“... [Officers B., M., and S.] were running after them through the forest. [The applicant] fell on the roadside and [Officer S.] or someone else, I do not remember who, arrested him ...”
11. According to the applicant, he had fallen to the ground immediately after the police started firing, and covered his head with his arms. The applicant claimed that a police officer had approached him and kicked him in the head. His head had jerked and his face had hit gravel, chipping two teeth.
12. The applicant and two other men were brought to the Shatskoye police station in the Leninskiy district of the Tula Region.
13. The applicant submitted that he had been brought to an office on the second floor. Three riot-squad (“OMON”) and two operational officers had entered the room. They had worn camouflage fatigues and woven hats. The OMON officers had made him kneel down with his hands cuffed behind his back. The officers had kicked and punched him, dealing blows all over his body, including his face and lips. One officer had hit him several times with a chair leg, another officer had straightened his right leg out and dealt a strong blow on his knee. He had been told to strip down and an officer had pushed the chair leg into his rectum.
14. At 8 p.m. the investigator Mr Bu. carried out a visual examination of the applicant's person in the presence of two attesting witnesses and a chemistry specialist. He noted that the applicant's face was covered with a “grey substance” and also with a “blood-like brown substance”. One of his front teeth was chipped. There were no injuries on the anterior side of his body, but his other side was covered with bruises and haematomas. The applicant had a bruise on his right hip and abrasions on both knees.
15. On the following day, 11 April 2003, the applicant was placed in the temporary detention ward of the Leninskiy district police station. The applicant wrote a complaint to the prosecutor about the beatings.
16. On 13 April 2003 the investigator Mr Bu. refused to institute criminal proceedings into the applicant's allegations. Referring to the arresting officers Mr Shch. and Mr B. who claimed that the applicant had forcefully resisted the arrest, and to the statements by two operational officers who denied that the applicant had been beaten at the police station, the investigator adopted the view that the visible injuries had been caused during the arrest.
17. At 11.15 a.m. on 15 April 2003 a medical expert commissioned by the investigator of the Leninskiy district prosecutor's office Mr M. carried out a detailed examination of the applicant's injuries. The expert recorded multiple bruises and abrasions on the applicant's face, lips, left ear, right temple and cheek-bone, back, arms, wrists, right hip and shin, haemorrhage in the sclera of both eyes, and a broken tooth on the upper jaw. According to the expert, those injuries had been caused by no fewer than thirteen blows of a hard blunt object and no earlier than seven days before the examination.
18. On 18 April 2003 the applicant was transferred from the Leninskiy district police station to remand centre no. IZ-71/1 in Tula. On arrival at the remand centre he was examined by a doctor. According to the medical certificate of the same date, the applicant had a bruise around his right eye, as well as an abrasion and an injury on his right hip. He told the doctor that he had been beaten at the police station.
19. On 19 June 2003 a deputy Leninskiy district prosecutor issued a new decision refusing to institute criminal proceedings into the applicant's allegations of ill-treatment. The text of the decision was identical, word by word, to that of the decision of 13 April 2003.
20. The applicant complained to a higher prosecutor. On 19 February 2004 the acting Leninskiy district prosecutor upheld the decisions of 13 April and 19 June 2003 as lawful and justified.
21. In November 2003, counsel for the applicant complained about the ill-treatment to the Uzlovaya town prosecutor, the Tula regional prosecutor, the Prosecutor General's Office, the Internal Security Department of the Tula Regional Police, the Federal Security Service, and other authorities. On 11 August and 22 December 2003 and 27 January 2004 the applicant also sent complaints about ill-treatment to the Tula regional prosecutor.
22. On 25 December 2003 a deputy Tula regional prosecutor replied to the applicant's lawyer that his complaints about ill-treatment had already been examined and that a decision refusing to institute criminal proceedings had been made.
23. On 18 June 2004 the applicant complained to the trial court about illtreatment and the authorities' failure to investigate his allegations. It is unclear whether any formal response was received.
24. On 2 September 2004 Officers B., M., S., and Shch. and the investigator Mr Bu. were heard in the witness stand by the trial court. Officer Shch. stated that the defendants had not offered any resistance during the arrest and that they had been immediately handcuffed. He denied using any physical force during the arrest and pointed out that K. had been dirty but had had no visible injuries. Officer B. submitted that no force had been employed but he had bent K.'s arms and handcuffed him. Officer S. confirmed that, once on the ground, the defendants had no longer resisted the arrest and that there was no attempt to punish them after the arrest. Officer M. testified that one of the defendants had been handcuffed, and the other's hands had been tied with a belt. The investigator Mr Bu. said that he was unable to remember any injuries on the defendants.
25. On 10 January 2005 the applicant challenged the investigator's decision of 13 April 2003 before a court of general jurisdiction. He submitted that the inquiry had been incomplete because the investigator had never interviewed him about the alleged ill-treatment. The statements by the arresting officers had been contradictory: in the criminal proceedings they had denied that he had offered any resistance, whereas the investigator had found that the injuries had been caused during the arrest. The applicant enclosed the medical certificates dated 10 April and 15 April 2003.
26. On 25 February 2005 the Leninskiy District Court of the Tula Region dismissed the applicant's complaint without taking cognisance of the merits. It held, firstly, that the contested decision did not restrict the applicant's constitutional rights or impede his access to justice and therefore was not amenable to review under Article 125 of the Code of Criminal Procedure. Secondly, it stated that an inquiry into the applicant's allegations of ill-treatment had been carried out in the framework of criminal proceedings against him and therefore concerned the evidence in the criminal case which was pending before the trial court. The District Court declared itself incompetent to examine the matters which were being examined by the trial court.
27. The applicant was not present or represented at the hearing before the Leninskiy District Court. He filed an appeal, in which he complained that the District Court had not ensured his representation at the hearing and failed to examine the evidence of ill-treatment he had submitted.
28. On 13 April 2005 the Tula Regional Court upheld, in summary fashion, the District Court's judgment. It noted that there had been no violation of the applicant's right to defence because both he and counsel for him had been informed of the hearing date but had not sought leave to appear.
29. On 12 April 2003 the Leninskiy District Court of the Tula Region remanded the applicant in custody for an initial two-month period.
30. On 16 April 2003 the applicant was charged with an armed robbery of the hospital.
31. On 9 June, 6 August, 14 October, and 29 December 2003 the Uzlovaya Town Court extended the applicant's detention until 15 February 2004. On 13 February 2004 it granted a further extension until 10 April 2004.
32. On 9 April 2004 the case against the applicant and his co-defendants was submitted to the Uzlovaya Town Court for trial.
33. On 16 April 2004 the applicant complained to the Tula regional prosecutor that, following the expiry of the last detention order on 10 April 2004, there was no legal basis for his continued detention. He did not receive a reply.
34. On 23 April 2004 the Uzlovaya Town Court gave a decision fixing the date of the preliminary hearing. The decision did not mention the question of the applicant's detention.
35. At the preliminary hearing on 13 May 2004 the Town Court ruled that the bill of indictment was procedurally defective in that it contained incorrect information about the applicant's personal details. The court decided to return the case to the prosecutor for five days so that he could remedy these defects. It also rejected applications for release by the applicant and his co-defendants, noting that the preventive measure had been imposed lawfully and that there were no grounds for varying it.
36. On 17 May 2004 the prosecutor again sent the case for trial. On 31 May 2004 the Uzlovaya Town Court set the opening date for the trial and held that all the defendants should remain in custody, without citing any grounds for the continuation of their detention on remand or setting a time-limit for it.
37. On 4 November 2004 the Uzlovaya Town Court heard the prosecutor's application for a further extension of the applicant's detention. The applicant and his co-defendants applied for release, maintaining that the initial six-month period of their detention pending trial had expired on 9 October 2004.
38. The Town Court held that the six-month period of detention should be calculated from the date when the case had been sent for trial again, that is, from 17 May 2004. It extended all the co-defendants' detention by three months, citing as the ground the complexity of the case and the large number of victims and witnesses who had not yet been examined. The applicant filed an appeal. He submitted that, if the six-month period were to be calculated from 17 May 2004, his detention from 9 April to 17 May 2004 must have been unlawful. On 17 December 2004 the Tula Regional Court rejected his appeal in summary fashion, endorsing the reasoning of the Town Court.
39. On 10 February 2005 the Uzlovaya Town Court granted a further extension of the defendants' detention until 17 May 2005. On 15 April 2005 the Tula Regional Court upheld that decision on an appeal by the applicant.
40. On 19 July 2005 the Uzlovaya Town Court convicted the defendants of four robberies and sentenced the applicant to ten years' imprisonment in a high-security institution. On 25 January 2006 the Tula Regional Court upheld the conviction on appeal.
41. The applicant submitted copies of three articles published in the regional press in 2004. The articles described the robbery of the hospital and two other robberies imputed to the applicant and his co-defendants. The perpetrators were described as “jackals from Petelino”, “robbers” or a “gang”. The same photograph accompanied all three articles; the face and upper body of the person on the photograph were covered with a jacket.
42. The investigator's or prosecutor's decision refusing institution of criminal proceedings or discontinuing criminal proceedings, as well as any other acts capable of impairing the constitutional rights or freedoms of parties to criminal proceedings or impeding citizens' access to justice, are amenable to judicial review by the court located at the place where the pre-trial investigation is being carried out (Article 125 § 1 of the Code of Criminal Procedure).
VIOLATED_ARTICLES: 3
5
VIOLATED_PARAGRAPHS: 5-1
